Citation Nr: 0733798	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for residuals of a small bowel obstruction, 
postoperative gastrectomy and laparotomy.  

2.  Entitlement to a disability rating greater than 20 
percent for recurring epididymitis, postoperative left 
epididymectomy.  

3.  Entitlement to a disability rating greater than 20 
percent for recurrent epigastric incisional hernia, 
postoperative repair.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals, left herniorrhaphy with compression of 
the spermatic cord.  

5.  Entitlement to a disability rating greater than 10 
percent for residuals, injury to the fifth metatarsal, left 
foot.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1948 to April 
1948 and from December 1951 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims folder was subsequently 
transferred to Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran's residuals of a small bowel obstruction, 
postoperative gastrectomy and laparotomy, are manifested by 
subjective complaints of reflux and constipation; there is no 
objective evidence of significant anemia or malnutrition.   

2.  The veteran's recurring epididymitis, postoperative left 
epididymectomy, is manifested by subjective complaints of 
pain and difficulty with sexual activities; there is no 
objective evidence of functional impairment and no complaint 
or diagnosis of voiding dysfunction.

3.  The veteran's recurrent epigastric incisional hernia, 
postoperative repair, is manifested by a weakness in the 
abdominal wall; there is no evidence of a current hernia.   

4.  The manifestations of the veteran's residuals, left 
herniorrhaphy with compression of the spermatic cord, consist 
of subjective complaints of pain; there is no evidence of 
recurrent hernia.

5.  The manifestations of the veteran's residuals, injury to 
the fifth metatarsal, left foot, have included subjective 
complaints of pain, stiffness, and swelling with any type of 
ambulation as well as an inability to stand for prolonged 
periods of time or walk any distance; objective evidence of 
painful motion and tenderness in the left foot; and X-ray 
evidence of healed fracture with prominent callous formation 
at the second metatarsal and intact soft tissues.   

6.  The veteran has the following service-connected 
disabilities: residuals of a small bowel obstruction, 
postoperative gastrectomy and laparotomy, rated as 40 percent 
disabling; recurring epididymitis, postoperative left 
epididymectomy, rated as 20 percent disabling; recurrent 
epigastric incisional hernia, postoperative repair, rated as 
20 percent disabling; residuals, left herniorrhaphy with 
compression of the spermatic cord, rated as 10 percent 
disabling; and residuals, injury to the fifth metatarsal, 
left foot, rated as 10 percent disabling; the combined 
service-connected disability rating is 70 percent.  

7.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for residuals of a small bowel obstruction, 
postoperative gastrectomy and laparotomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.40, 4.45, 4.114, Diagnostic Code 7308 
(2007).  

2.  The criteria for a disability rating greater than 20 
percent for recurring epididymitis, postoperative left 
epididymectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 
4.115b, Diagnostic Codes 7525, 7527 (2007).  

3.  The criteria for a disability rating greater than 20 
percent for recurrent epigastric incisional hernia, 
postoperative repair, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.40, 4.45, 4.114, Diagnostic Code 7339 (2007).  

4.  The criteria for a disability rating greater than 10 
percent for residuals, left herniorrhaphy with compression of 
the spermatic cord, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 
4.45, 4.114, Diagnostic Code 7338 (2007).  

5.  The criteria for a disability rating greater than 10 
percent for residuals, injury to the fifth metatarsal, left 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007).  

6.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If 
a veteran has an unlisted disability, it will be rated under 
a disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Residuals of a Small Bowel Obstruction,
Postoperative Gastrectomy and Laparotomy

The veteran's residuals of a small bowel obstruction, 
postoperative gastrectomy and laparotomy, is currently 
evaluated as 40 percent disabling under Diagnostic Code 
(Code) 7308, postgastrectomy syndromes.  38 C.F.R. § 4.114.  
A 40 percent rating is assigned when symptoms are moderate, 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  The maximum schedular rating, 60 
percent, is assigned when the disorder is severe and 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.     
       
There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those syndromes occurring during or immediately 
after eating and known as the "dumping syndrome" are 
characterized by gastrointestinal complaints and generalized 
symptoms simulating hypoglycemia; those syndromes occurring 
from one to three hours after eating usually present definite 
manifestations of hypoglycemia.  38 C.F.R. § 4.111.  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112.   

Considering the evidence of record, the Board finds that a 
disability rating greater than 40 percent is not warranted in 
this case.  The veteran subjectively complains of reflux 
secondary to his gastric surgery, which requires him to eat 
smaller meals multiple times per day, as well as 
constipation.  The veteran was afforded his most recent VA 
examination in January 2005.  The VA examiner opined that the 
veteran's gastrointestinal condition does not cause any 
significant anemia or malnutrition.  In addition, the medical 
evidence does not show that the veteran was advised to gain 
weight but was unable to do so.  See 38 C.F.R. § 4.112.  
Thus, the Board finds that the veteran's current 
symptomatology does not more nearly approach the criteria 
required for a 60 percent rating under Code 7308.  38 C.F.R. 
§ 4.7.    

Recurring Epididymitis, Postoperative Left Epididymectomy

The veteran's recurring epididymitis, postoperative left 
epididymectomy, is currently evaluated as 20 percent 
disabling under Code 7525, chronic epididymo-orchitis, and 
Code 7527, prostate gland injuries, infections, hypertrophy 
postoperative residuals.  38 C.F.R. § 4.115b.  Code 7525 
provides for a rating according to the criteria for a urinary 
tract infection.  Urinary tract infection warrants a 10 
percent rating when the disability picture includes long-term 
drug therapy, one to two hospitalizations per year and/or 
requires intermittent intensive management.  A maximum 
schedular rating of 30 percent is warranted when there is 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization) greater than two times per year), and/or 
requiring continuous intensive management.  38 C.F.R. § 
4.155a.  

Code 7527 provides for a rating according to the criteria for 
voiding dysfunction or urinary tract infection, whichever is 
greater.  The rating schedule for voiding dysfunction states 
that the particular condition will be rated as urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a. 

When rating the disability for urine leakage, a 20 percent 
evaluation is awarded when the disability requires the 
wearing of absorbent materials that must be changed less than 
two times per day.  A 40 percent rating is in order when the 
disability requires the wearing of absorbent materials that 
must be changed two to four times per day.  A maximum 
evaluation of 60 percent is warranted when the disability 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day. 

When rating the disability for urinary frequency, a 20 
percent evaluation is awarded when the daytime voiding 
interval is between one and two hours, or; there is awakening 
to void three to four times per night.  A maximum rating of 
40 percent is in order when the daytime voiding interval less 
than one hour, or; there is awakening to void five or more 
times per night.  

The veteran's subjective complaints include pain and 
difficulty with any sexual activities.  In previous years, 
the veteran complained of nausea, sweating, and infrequent 
diarrhea.  At the veteran's January 2005 VA examination, the 
examiner opined that the there was no functional impairment 
associated with the veteran's diagnosis of postoperative left 
epididymectomy.  Furthermore, there is no complaint or 
diagnosis of voiding dysfunction.  Considering the evidence 
of record, the Board cannot find that the disability picture 
more nearly approximates the criteria for a 30 percent 
disability rating under Code 7525 or a 40 percent disability 
rating under Code 7527.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 20 percent 
for recurring epididymitis, postoperative left 
epididymectomy.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.115a, 4.115b, Codes 7525, 7527.   

Recurrent Epigastric Incisional Hernia, Postoperative Repair

The veteran's recurrent epigastric incisional hernia, 
postoperative repair, is currently evaluated as 20 percent 
disabling under Code 7339, hernia, ventral, postoperative.  
38 C.F.R. § 4.114.  Under Diagnostic Code 7339, a 20 percent 
disability rating is available if the veteran has a healed 
ventral hernia with weakening of the abdominal wall, and the 
need for a supporting belt is indicated.  A 40 percent 
disability rating is warranted when the hernia is large and 
not well supported by a belt under ordinary conditions.

At the veteran's January 2005 VA examination, the examiner 
indicated that the veteran's abdominal wall has a weakness 
measuring 8 x 11 centimeters, but there is no definitive 
hernia present.  Although there was some mild palpation to 
the abdominal organs, there was no evidence of an inguinal, 
ventral, or femoral hernia.  The examiner opined that there 
was no functional impairment resulting from the veteran's 
recurrent epigastric incisional hernia, postoperative repair.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 20 percent for recurrent epigastric incisional 
hernia, postoperative repair.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Code 7339.   

Residuals, Left Herniorrhaphy with Compression of the 
Spermatic Cord

The veteran's residuals, left herniorrhaphy with compression 
of the spermatic cord, is currently evaluated as 10 percent 
disabling under Code 7338, inguinal hernia.  38 C.F.R. § 
4.114.  Under Code 7338, a 10 percent evaluation is in order 
for postoperative, recurrent inguinal hernia that readily 
reducible and well supported by 


truss or belt.  A 30 percent rating is warranted when 
inguinal hernia is small, postoperative, and recurrent, or 
unoperated and irremediable and not well supported by truss, 
or not readily reducible.

In this case, as indicated above, there is no objective 
evidence of recurrent hernia.  At the veteran's January 2005 
VA examination, the examiner found the veteran's genitalia to 
be normal.  Absent such evidence, the disability generally 
does not meet the criteria for a 10 or 30 percent rating 
under Code 7338.  38 C.F.R. § 4.7.  While, the veteran 
subjectively complains of pain. the Board finds that the 
evidence supports no more than a 10 percent disability rating 
for residuals, left herniorrhaphy with compression of the 
spermatic cord.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
4.3, 4.114, Code 7338.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent for residuals, left 
herniorrhaphy with compression of the spermatic cord.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.114, Code 7338.   

Residuals, Injury to the Fifth Metatarsal, Left Foot

The veteran's residuals, injury to the fifth metatarsal, left 
foot, is currently evaluated as 10 percent disabling under 
Code 5284, other foot injuries.  38 C.F.R. § 4.71a.  Under 
Code 5284, ratings of 10, 20, and 30 percent are awarded for 
other foot injuries with moderate, moderately severe, and 
severe disability, respectively.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See VAOPGCPREC 
9-98 (the medical nature of the particular disability 
determines whether the diagnostic code, including Code 5284, 
is predicated on loss of range of motion).  

In this case, the veteran has consistently related subjective 
complaints of pain, stiffness, and swelling with any type of 
ambulation.  In addition, he alleges limitations upon 
prolonged standing or walking any distances due to the 
tenderness of his left metatarsals.  The January 2005 VA 
examination report indicated no evidence of abnormal weight 
bearing or devices for ambulation.  Upon examination of the 
feet and toes, the examiner indicated painful motion and 
tenderness in the left foot.  However, there was no evidence 
of edema, disturbed circulation, weakness, or atrophy.  
Similarly, there was no evidence of pes planus, pes cavus, 
hallux valgus, hallux rigidus, dropped forefoot, or other 
deformity.  There is no pain to dorsiflexion of either foot, 
and dorsiflexion of the ankle reveals no limitation of motion 
bilaterally.  A January 2005 radiographic report shows a 
healed fracture with prominent callous formation at the 
second metatarsal and intact soft tissues.  The Board finds 
that considering the evidence of pain on use and other 
symptoms, in conjunction with the minimal objective physical 
findings, is sufficient to establish no more than moderate 
disability.  38 C.F.R. § 4.7.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating greater than 10 percent for residuals, 
injury to the fifth metatarsal, left foot.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 
5284.   

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  See 38 
U.S.C.A. § 5107(b). 

In this case, the veteran has the following service-connected 
disabilities: residuals of a small bowel obstruction, 
postoperative gastrectomy and laparotomy, rated as 40 percent 
disabling; recurring epididymitis, postoperative left 
epididymectomy, rated as 20 percent disabling; recurrent 
epigastric incisional hernia, postoperative repair, rated as 
20 percent disabling; residuals, left herniorrhaphy with 
compression of the spermatic cord, rated as 10 percent 
disabling; and residuals, injury to the fifth metatarsal, 
left foot, rated as 10 percent disabling.  The combined 
rating of 70 percent with at least one rated at 40 percent 
means that the percentage criteria of 38 C.F.R. § 4.16(a) are 
met.  The remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disability.  

The veteran generally alleges that he is unable to work 
largely because of the a "big knot" at the site of his 
gastric bypass.  However, at the veteran's January 2005 VA 
examination, the examiner opined that the veteran's service-
connected disabilities do not impact his ability to obtain or 
retain employment.  Although the veteran's ability would be 
limited if he were required to ambulate or stand for 
prolonged periods of time in his course of employment, the 
examiner opined that the veteran would have no difficulty 
sitting on a chair and utilizing a computer.  

Based on this evidence, the Board cannot conclude that the 
veteran's service-connected disabilities, though clearly 
serious, render the veteran unable to work.  In 


addition, the Board notes that the veteran is currently 80 
years old, and his advancing age may not be regarded when 
evaluating his status for individual unemployability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an award of TDIU.  38 C.F.R. § 4.3.  The 
appeal is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
December 2004, as well as in the June 2005 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the June 2005 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

By letter dated December 2004, the veteran also received 
specific notice informing him to submit all relevant evidence 
in his possession prior to the April 2005 rating decision. 
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 


provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
specific notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, the Board finds that the 
veteran was provided with general notice of the necessary 
evidence in correspondence dated December 2004, the April 
2005 rating decision, the June 2005 statement of the case, 
and rating decisions from previous occasions when the veteran 
claimed entitlement to increased evaluations for all of his 
service-connected disabilities.  The Board further finds that 
any deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records as well as a VA examination.  See 
38 U.S.C.A. § 5103A(d).  Although the veteran attached the 
names of three private physicians from whom he receives 
treatment to his October 2004 Application for Increased 
Compensation Based on Unemployability, he did not complete 
the requisite Authorization and Consent to Release 
Information forms when asked to do so by the RO by letter 
dated December 2004.   In addition, the veteran provided 
additional records as well as lay evidence in the form of his 
own written statements.  As there is no indication of further 
outstanding evidence which the VA has been authorized to 
obtain, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.




ORDER

Entitlement to a disability rating greater than 40 percent 
for residuals of a small bowel obstruction, postoperative 
gastrectomy and laparotomy, is denied.

Entitlement to a disability rating greater than 20 percent 
for recurring epididymitis, postoperative left 
epididymectomy, is denied.

Entitlement to a disability rating greater than 20 percent 
for recurrent epigastric incisional hernia, postoperative 
repair, is denied.

Entitlement to a disability rating greater than 10 percent 
for residuals, left herniorrhaphy with compression of the 
spermatic cord, is denied.

Entitlement to a disability rating greater than 10 percent 
for residuals, injury to the fifth metatarsal, left foot, is 
denied.

Entitlement to TDIU is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


